DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0132482).
Regarding claim 1, Kim discloses a parking assistance device comprising:
	a parking region detection unit 100 configured to periodically detect a parking-possible region in which a vehicle can be parked based on a result of detection by a detection unit configured to periodically  (paragraphs 191, 192, 200) detect the status of surroundings of the vehicle (S705, S710, figure 7A);
	a candidate region selection unit configured to select a parking candidate region as a parking candidate for the vehicle among the parking-possible regions detected by the parking region detection unit (S715); and
	a display control unit 180, 400, configured to cause a display unit to display an image of surroundings of the vehicle in which a parking position image illustrating a parking position is superimposed on the parking candidate region selected by the candidate region selection unit (figures 9, 12, 14A, 14B, 16, p. 316),

Regarding claim 2, Kim discloses wherein the candidate region selection unit selects one parking-possible region as the parking candidate region based on a predetermined priority order when a plurality of the parking-possible regions at least partially overlapping with each other are detected by the parking region detection unit (p. 175, 176, 194-196).
Regarding claim 3, Kim discloses a path calculation unit 420, 432, configured to calculate a traveling path from the current position of the vehicle to the parking-possible region detected by the parking region detection unit, wherein the candidate region selection unit selects, as the parking candidate region, the parking-possible region, the traveling path of which is calculated by the path calculation unit among the parking-possible regions detected by the parking region detection unit (p. 171-175, p. 132).
Regarding claim 4, Kim discloses wherein the detection unit 431 detects an obstacle existing in surroundings of the vehicle, and the candidate region selection unit selects, as the parking candidate region, the parking- possible region in which no obstacle is detected by the detection unit among the parking-possible regions detected by the parking region detection unit (p. 134).
Regarding claim 5, Kim discloses wherein the candidate region selection unit selects, as the parking candidate region, the parking-possible region at least partially included in a display region of the display unit 180 among the parking-possible regions detected by the parking region detection unit (figures 9-12).
Regarding claim 6, Kim discloses wherein the candidate region selection unit selects, as the parking candidate region, the parking-possible region, a tilt (760, p. 265-266) of which relative to a front-back direction of the vehicle is in a predetermined range (parking line) among the parking-possible regions detected by the parking region detection unit (p. 331-333).
Regarding claim 7, Kim discloses wherein the candidate region selection unit selects as the parking candidate region, the parking-possible region not overlapping with the vehicle among the parking-possible regions detected by the parking region detection unit (p. 334-335).
Regarding claim 11, Kim discloses wherein the parking position image is a parking boundary image illustrating a parking boundary (p. 69-70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Benmimoun (US 2018/0229720).
Regarding claim 8, Kim discloses all of the claimed subject matter as set forth above in the rejection of  claim 1, but does not disclose the candidate region selection unit selecting, as the parking candidate regions in an ascending order of a separation distance from the current position of the vehicle, a predetermined number or less of the parking-possible regions detected by the parking region detection unit. Benmimoun teaches the use of a candidate region selection unit selecting, as parking candidate regions in an ascending order of a separation distance from a current position of a vehicle, a predetermined number or less of the parking-possible regions detected by a parking region detection unit (claims 6, 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the candidate region selection unit selecting, as the parking candidate regions in an ascending order of a separation distance from the current position of the vehicle, a predetermined number or less of the parking-possible regions detected by the parking region detection unit to the device of Kim as taught by Benmimoun for the purpose of stably displaying a parking position. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Vishnuvajhala (US 2014/0350855).
Regarding claim 9, Kim discloses all of the claimed subject matter as set forth above in the rejection of  claim 1, but does not disclose when there are a plurality of the selected parking candidate regions, the candidate region selection unit selecting a first parking candidate region in which parking of the vehicle is recommended and a second parking candidate region different from the first parking candidate region. Vishnuvajhala teaches the use of when there are a plurality of selected parking candidate regions, a candidate region selection unit selecting a first parking candidate region in which parking of a vehicle is recommended and a second parking candidate region different from the first parking candidate region (p. 25, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include when there are a plurality of the selected parking candidate regions, the candidate region selection unit selecting a first parking candidate region in which parking of the vehicle is recommended and a second parking candidate region different from the first parking candidate region to the device of Kim as taught by  Vishnuvajhala for the purpose of stably displaying a parking position.
Regarding claim 10, Kim discloses wherein the display control unit displays, in manners different from each other (p. 213), the parking position image superimposed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mason and Mizutani disclose parking assist systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 12, 2022